Citation Nr: 0029734	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under section 1151, Title 
38 United States Code, for rhabdomyolysis, with renal failure 
and heart disease, as a result of VA hospitalization and 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran requested a Board hearing at a local VA office in 
June 1999 and was scheduled for a videoconference hearing in 
April 2000.  However, he canceled that hearing.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (1999).  There are no other 
outstanding hearing requests of record.


FINDING OF FACT

There is no medical evidence of record that the veteran 
developed rhabdomyolysis, with renal failure and heart 
disease, as a result of VA hospitalization and treatment. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under section 
1151, Title 38 United States Code, for rhabdomyolysis, with 
renal failure and heart disease, as a result of VA 
hospitalization and treatment have not been met.  38 U.S.C.A. 
§ 1151 (West 1999 & Supp. 2000); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
developed rhabdomyolysis, with renal failure and heart 
disease, as a result of VA hospitalization and treatment.  
The veteran allegations include a contention that he was 
over-medicated by VA doctors, and as a result, he now must 
use a wheelchair.  The Board has reviewed the record and 
finds that all relevant evidence necessary for an equitable 
disposition of this claim has been obtained, and there is no 
further development needed to satisfy the duty to assist.  

According to the law, "[w]here any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment ... 
and such injury or aggravation results in the additional 
disability to or the death of such veteran, disability or 
death compensation under this chapter ... shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected."  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  Recently, this law was amended to require a showing 
of negligence or fault for claims filed on or after October 
1, 1997.  However, for claims filed prior to October 1, 1997, 
as in the present case, a claimant is not required to show 
fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 513 U.S. 115 (1994); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has indicated that 
because section 1151 benefits are awarded in the same manner 
as if a disability were service-connected, the requirements 
for establishing a claim for service connection are 
pertinent.  See Jones v. West, 12 Vet. App. 460, 464 (1999), 
but see H.R. 4205, "The Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001," Pub. L. No. 106-
398, § 611 (2000) (effective October 30, 2000) (to be 
codified at 38 U.S.C.A. § 5107) (eliminates the concept of a 
well-grounded claim).  Moreover, a claim for service 
connection requires "medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran has contended that he incurred 
rhabdomyolysis, with renal failure and heart disease, because 
VA doctors prescribed Mevacor and Gemfibrozil simultaneously 
in January 1997.

The Board has reviewed the claims file and observes that the 
veteran was treated for renal problems as early as 1990.  He 
had also been treated for heart disease prior to 1997.  In 
January 1997, the veteran was hospitalized at a private 
facility after sustaining a fall, and he was found to have 
rhabdomyolysis and secondary renal failure; at that time, the 
current use of Mevacor was noted.  The veteran was then 
transferred to a VA facility.  At the time of his VA 
hospitalization, prior treatment with Mevacor and Gemfibrozil 
was noted.  During this VA hospitalization, which lasted 
until February 1997, the veteran sustained a non-Q wave 
myocardial infarction.  The report of a second VA 
hospitalization, from February and March of 1997, indicates 
that the veteran had normal urine output, and his creatine 
level improved during the hospitalization.  The report of a 
VA hospitalization from May 1997 indicates that the veteran 
reported a history of being "mostly sedentary since his 
episode of rhabdomyolysis in February 1997, secondary to 
Lopid and HMG-CoA reductase inhibitor," but the treating 
physician offered no further discussion of the etiology of 
the veteran's rhabdomyolysis.  The veteran was afforded a VA 
genitourinary examination in December 1997, but the examiner 
did not provide an opinion on whether the veteran developed 
the claimed conditions specifically as a result of VA 
treatment.  

Overall, there is no medical opinion or evidence of record 
that any VA hospitalization or treatment resulted in an 
injury, or unintended consequence, which led to his current 
rhabdomyolysis, with renal failure and heart disease.  The 
Board does not dispute that the veteran has the claimed 
disorders, but the record is silent for any medical opinion 
suggesting that such disorders were developed specifically as 
a result of VA treatment, and not merely coincidental 
therewith.  See 38 C.F.R. § 3.358(c)(1).  Indeed, the only 
evidence of record supporting the veteran's claim is his own 
statements, as set forth in his July 1997 claim.  However, as 
the veteran is a lay person, and not shown to possess medical 
expertise, he is not competent to offer either a diagnosis or 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

In conclusion, in the absence of medical evidence 
establishing that the veteran developed rhabdomyolysis, with 
renal failure and heart disease, as a result of VA 
hospitalization or treatment, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and the appeal is denied.  In reaching this decision, the 
Board has considered the benefit of the doubt rule.  However, 
as there is not an approximate balance of positive and 
negative evidence, that rule does not apply in the present 
case.  See Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  


ORDER

The claim of entitlement to compensation under section 1151, 
Title 38, United States Code, for rhabdomyolysis, with renal 
failure and heart disease, as a result of VA hospitalization 
and treatment is denied.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


